Filed 10/27/20 P. v. Salazar CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E073489

 v.                                                                      (Super.Ct.No. FVI19000357)

 RICARDO MERINO SALAZAR,                                                 OPINION

          Defendant and Appellant.



          APPEAL from the Superior Court of San Bernardino County. Cara D. Hutson,

Judge. Dismissed.

         Rex Adam Williams, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Xavier Becerra, Attorney General, Daniel Rogers, Christopher Beesley and

Vincent P. LaPietra, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
                                       I. INTRODUCTION

       On February 6, 2019, R.H. was taking a nap at home when he was awakened by

defendant and appellant, Ricardo Merino Salazar, banging on the back door of his home

and speaking in an angry tone. R.H. fled through the front door of his home and heard

several gunshots on the way to a neighbor’s house to call for help. After defendant was

detained by a sheriff’s deputy, R.H. discovered that his home had been broken into, and

various items of property had been damaged.

       As a result of this incident, defendant was convicted by a jury of one count of

burglarizing an occupied residence (Pen. Code,1 § 459, count 1); one count of

discharging a firearm in a grossly negligent manner (§ 246.3, subd. (a), count 2); and one

count of misdemeanor vandalism (§ 594, count 3). Additionally, the jury found true an

allegation that defendant used a firearm during the commission of count 1. (§ 12022.5,

subd. (a).) Defendant was sentenced to six years in state prison on count 1 and a

consecutive term of eight months on count 2.

       On appeal, defendant argues there was insufficient evidence to support his

conviction on count 2 for discharging a firearm in a grossly negligent manner and, even if

supported by sufficient evidence, his punishment on count 2 must be stayed pursuant to

section 654. However, following the issuance of our tentative opinion in this matter,

defendant filed a notice of abandonment of his appeal. We therefore exercise our

discretion to dismiss the appeal.



       1   Undesignated statutory references are to the Penal Code.

                                             2
                        II. FACTS AND PROCEDURAL HISTORY

          A. Facts and Charges

          On February 6, 2019, R.H. was taking a nap at home when he was awakened by a

crashing noise. He looked out the window, saw defendant pounding on the back door

and breaking the windows, and heard defendant speaking angrily. R.H. exited his home

from the front door, heard several gunshots, ran to his neighbor’s home, and called the

police.

          As a result of this incident, defendant was charged in an amended information

with one count of first degree burglary (§§ 459, 667.5, subd. (c), count 1); one count of

discharging a firearm in a grossly negligent manner (§ 246.3, subd. (a), count 2); and one

count of felony vandalism (§ 594, subd. (a), count 3). Additionally, the information

alleged defendant personally used a firearm in the commission of count 1 and count 3.

(§ 12022.5, subd. (a).)

          B. Relevant Evidence at Trial

                1. Testimony of R.H.

          R.H. testified that in the afternoon on February 6, 2019, he was at home napping

when he was awakened by a large crashing noise. He walked to the hallway and saw

defendant through a window. Defendant was standing next to R.H.’s back door, banging

on the window or door, and speaking as if very upset. Prior to this incident, R.H. had met

defendant while defendant was salvaging a nearby home, and the two had spent time

socializing; but, R.H. was not aware of any arguments between them. R.H. continued to




                                               3
hear defendant pounding on his back door, so he ran out his front door to his neighbor’s

home. On his way to his neighbor’s house, R.H. heard multiple gunshots.

       R.H. arrived at his neighbor’s home, and his neighbor called 911. When a

sheriff’s deputy arrived on the scene, R.H. told the deputy what had happened and

watched as the deputy approached his home and found defendant. After the deputy took

defendant into custody, R.H. walked through his home with the deputy and discovered

that his back door was severely damaged, the doorjamb to his back door was broken, a

hammer had been smashed into his television, broken plates were strewn across his floor,

and some of his windows had been broken.

       R.H. testified that he did not own a firearm and was not familiar with firearms. He

further testified that following the incident, he discovered at least two holes in an interior

wall near his back door. In a follow up question, the prosecutor referred to the holes as

“the bullet holes that are on the interior of your wall.” R.H. agreed with that

characterization and stated the holes were in close proximity to a window that had been

broken. R.H. was not cross-examined with respect to the testimony regarding the holes

in his wall.

               2. Testimony of Neighbor

       R.H.’s neighbor testified that in the afternoon on February 6, 2019, he was

preparing to leave for work when R.H. knocked on his door and asked to use his

telephone. R.H. told him that there was an individual on R.H.’s property with a gun. The

neighbor dialed 911 for R.H. and handed R.H. the telephone. During that time, the

neighbor heard at least five “popping noises” that he recognized as gunshots coming from


                                              4
R.H.’s home. The neighbor left for work after R.H. finished speaking with the 911

dispatcher.

       On cross-examination, the neighbor admitted R.H. had lied to him in the past, and

that it was not uncommon to hear popping noises in the area where they lived as a result

of people using firearms recreationally.

                3. Testimony of Sheriff’s Deputy

       A deputy with the San Bernardino County Sheriff’s Department testified that on

February 6, 2019, he was dispatched to a residence in response to a call of suspicious

circumstances involving a firearm. The deputy arrived at the residence and encountered

R.H. standing in the neighboring driveway. R.H. told him that defendant was in his front

yard, and the deputy drove to R.H.’s property, parked his vehicle, and approached

defendant while wielding a rifle.

       The deputy verbally instructed defendant to show his hands and walk toward the

deputy. Based upon the way defendant was walking, the deputy believed defendant was

possibly intoxicated. While walking toward the deputy, defendant fell face first onto the

ground; and the deputy proceeded to walk over, handcuff defendant, and detain him.

Once detained, the deputy searched defendant’s person for potential weapons and located

six unspent rounds of ammunition and one spent cartridge casing. Other than falling,

defendant appeared capable of understanding and complying with the deputy’s

instructions.

       The deputy then searched a golf cart that defendant had been standing next to

when the deputy first arrived on the scene. Underneath the seat of the golf cart, the


                                             5
deputy located a loaded firearm with a round in the chamber, ready to fire. The

ammunition within the firearm was the same caliber as that found on defendant’s person.

Additionally, the deputy located approximately five fired cartridge casings near the back

door of R.H.’s residence.

       The deputy explained that a semiautomatic firearm, such as the one located on

R.H.’s property, requires independent trigger pulls in order to fire each shot. The deputy

further explained that reloading the firearm requires some degree of strength and

coordination.

       C. Verdict and Sentencing

       The jury found defendant guilty of one count of burglarizing an occupied

residence (§ 459, count 1); one count of discharging a firearm in a grossly negligent

manner (§ 246.3, subd. (a), count 2); and one count of misdemeanor vandalism (§ 594,

count 3). Additionally, the jury found true the allegation that defendant used a firearm

during the commission of count 1. (§ 12022.5, subd. (a).) Defendant was sentenced to

six years in state prison on count 1 and an additional eight months on count 2.

                                     III. DISCUSSION

       Following completion of briefing and issuance of our tentative opinion in this

matter, defendant filed a notice of abandonment of his appeal. Once the record on appeal

has been filed in the reviewing court, a party is not entitled to dismissal as a matter of

right, and dismissal is instead within the reviewing court’s discretion. (People v. Nelms

(2008) 165 Cal.App.4th 1465, 1470.) We exercise our discretion to do so in this case,

and defendant’s appeal is dismissed.


                                              6
                                IV. DISPOSITION

     The appeal is dismissed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                  FIELDS
                                                           J.
We concur:

McKINSTER
             Acting P. J.

RAPHAEL
                       J.




                                       7